60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Richard Lamar FENSTERMACHER, Plaintiff--Appellant,v.Glenn P. LLOYD, Augusta County Sheriff;  Ronald Keyser;  RayBosserman;  Dolly Troutman;  R.S. Hoy;  MarcusMiller;  R. Painter; Glenn M.Weatherholtz;  John Greco,Defendants--Appellees,andEdward W. Murray;  Manager, Department of CorrectionsWarrant Department;  Mrs. Bristow;  John Doe,Department of Corrections Employee;Jane Doe, Department ofCorrectionsEmployee,Defendants.
No. 94-7377.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1995.Decided:  July 6, 1995.

Richard Lamar Fenstermacher, appellant pro se.  Jayne Powell Kelley, Joseph Ross Newell, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, VA, for appellees.
W.D.Va.
AFFIRMED.
Before HALL and WILKINSON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint, denying his motion for appointment of counsel, and denying his motion for provision of transcripts at government expense.  We have reviewed the record and the district court's opinion and orders and find no abuse of discretion or reversible error.  See United States v. Bakker, 925 F.2d 728, 735 (4th Cir.1991) (continuance);  Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984) (appointment of counsel);  28 U.S.C.A. Sec. 753(f) (West 1993) (transcripts at government expense).  Accordingly, we affirm on the reasoning of the district court.  Fenstermacher v. Lloyd, No. CA-92-928 (W.D.Va. Oct. 25, 1994 & Nov. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.